                                             Flow of Funds Purchase of 2072 East Creek Road, Sandy, Utah


                                                               Washakie Renewable                                        Washakie Renewable
      Internal                    Four checks                      Energy, LLC               $15 million 5/28/13              Energy
      Revenue                totaling $43.8 million               Bank of Utah                      pp. 12-13               Merill Lynch
       Service                deposited on 4/8/13,               Account #4874                                             Account #2117
                           5/24/13, 6/10/13, 6/17/13
                                       pp. 2-5


                                                        $10 million                       $10 million                                   $15 million
                                                          4/15/13                           6/13/13                                        6/7/13
                                                           pp. 6-9                          pp. 18-20                                       p. 17



                                                                                                                                                                       Jacob Kingston
                                                                                                                           Jacob Kingston
                                                                                                                                                                        Merrill Lynch
                                                                                                                            Merrill Lynch
                                 $10 million 4/15/13                                                                                                $3 million          Loan Account
                                      pp. 10-11
                                                                                                                           Account #4821
Edwin Tanglao & Jacob                                               United Fuel Supply                                                                7/3/13               #1352
Kingston Merrill Lynch                                                Bank of Utah                                                                    pp. 21-22
    Account #4805                                                    Account #3850
                                 $9.6 million 7/23/13
                                  $280,509 7/25/13
                                      pp. 23-26
                                                                                                                                                                  $3 million
                                                                                                                                                                    6/5/13
                                                                                                                                                                   pp. 14-16
                                                  $6 million
                                                    7/30/13
                                                   pp. 27-29



                                                                                               Meridian Title
                                                    $50,000 8/1/2013
                                                                                                Company
Washakie Renewable Energy, LLC                            pp. 30-32                                                                                                   Noil Energy Group
                                                                                             Per settlement statement
         Bank of Utah                                                                              dated 8/6/13:                                                       Bank of America
        Account #4874                                                                          Deposit/earnest money:                                                   Account #8583
                                                     $675,034 8/2/13
                                                                                                    $50,000                       $3.16 million 8/5/13
                                                            p. 33
                                                                                             Amount due at settlement:                  pp. 34-35
                                                                                                  $3,172,034
                                                     $663,000 8/6/13                                    p. 37
                                                            p. 36




                                                                                         Page 1
